Title: II. Additional Queries, with Jefferson’s Answers, [ca. January–February 1786]
From: DeMeunier, Jean Nicolas,Jefferson, Thomas
To: DeMeunier, Jean Nicolas,Jefferson, Thomas



[ca. Jan.-Feb. 1786]

Additional questions of M. de Meusnier, and answers
1. What has led Congress to determine that the concurrence of seven votes is requisite in questions which by the Confederation  are submitted to the decision of a Majority of the U.S. in Congress Assembled?
The IXth. article of Confederation, §. 6. evidently establishes three orders of questions in Congress. 1. The greater ones, which relate to making peace or war, alliances, coinage, requisitions for money, raising military force, or appointing it’s commander in chief. 2. The lesser ones, which comprehend all other matters submitted by the Confederation to the federal head. 3. The single question of adjourning from day to day. This gradation of questions is distinctly characterised by the article.
In proportion to the magnitude of these questions, a greater concurrence of the voices composing the Union was thought necessary. Three degrees of concurrence, well distinguished by substantial circumstances, offered themselves to notice. 1. A concurrence of a majority of the people of the Union. It was thought that this would be ensured by requiring the voices of nine states; because according to the loose estimates which had then been made of the inhabitants, and the proportion of them which were free, it was believed that even the nine smallest would include a majority of the free citizens of the Union. The voices therefore of nine states were required in the greater questions. 2. A concurrence of the majority of the states. Seven constitute that majority. This number therefore was required in the lesser questions. 3. A concurrence of the Majority of Congress, that is to say, of the states actually present in it. As there is no Congress when there are not seven states present, this concurrence could never be of less than four states. But these might happen to be the four smallest, which would not include one ninth part of the free citizens of the Union. This kind of majority therefore was entrusted with nothing but the power of adjourning themselves from day to day.
Here then are three kinds of majorities: 1. Of the people. 2. Of the states. 3. Of the Congress; each of which is entrusted to a certain length.
Tho the paragraph in question be clumsily expressed, yet it strictly enounces it’s own intentions. It defines with precision the greater questions for which nine votes shall be requisite. To the lesser questions it then requires a majority of the U.S. in congress assembled: a term indeed which will apply either to the number seven, as being a majority of the states, or to the number four, as being a majority of Congress. Which of the two kinds of majority was meant? Clearly that which would leave a still smaller kind  for the decision of the question of adjournment. The contrary would be absurd.
This paragraph therefore should be understood as if it had been expressed in the following terms. ‘The United States in Congress assembled shall never engage in war &c. but with the consent of nine states; nor determine any other question but with the consent of a majority of the whole states; except the question of adjournment from day to day, which may be determined by a majority of the states actually present in Congress.’
2. How far is it permitted to bring on the reconsideration of a question which Congress has once determined?
The first Congress which met being composed mostly of persons who had been members of the legislatures of their respective states, it was natural for them to adopt those rules in their proceedings to which they had been accustomed in their legislative houses; and the more so as these happened to be nearly the same, as having been copied from the same original, the British parliament. One of those rules of proceeding was, that ‘a question once determined cannot be proposed a second time in the same session.’ Congress, during their first session, in the autumn of 1774, observed this rule strictly. But before their meeting in the spring of the following year, the war had broke out. They found themselves at the head of that war in an Executive as well as Legislative capacity. They found that a rule, wise and necessary, for a Legislative body, did not suit an Executive one, which being governed by events must change their purposes, as those change. Besides, their session was likely then to become of equal duration with the war; and a rule which should render their legislation immutable during all that period could not be submitted to. They therefore renounced it in practice, and have ever since continued to reconsider their questions freely. The only restraint as yet provided against the abuse of this permission to reconsider, is that when a question has been decided, it cannot be proposed for reconsideration but by some one who voted in favor of the former decision, and declares that he has since changed his opinion. I do not recollect accurately enough whether it be necessary that his vote should have decided that of his state, and the vote of his state have decided that of Congress.
Perhaps it might have been better when they were forming the federal constitution, to have assimilated it as much as possible to the particular constitutions of the states. All of these have distributed the Legislative, executive and judiciary powers into different  departments. In the federal constitution the judiciary powers are separated from the others; but the legislative and executive are both exercised by Congress. A means of amending this defect has been thought of. Congress having a power to establish what committees of their own body they please, and to arrange among them the distribution of their business, they might on the first day of their annual meeting appoint an executive committee, consisting of a member from each state, and refer to them all executive business which should occur during their session; confining themselves to what is of a legislative nature, that is to say to the heads described in the 9th. article as of the competence of 9 states only, and to such other questions as should lead to the establishment of general rules. The journal of this committee of the preceding day might be read the next morning in Congress, and considered as approved, unless a vote was demanded on a particular article, and that article changed. The sessions of Congress would then be short, and when they separated, the Confederation authorizes the appointment of a committee of the states, which would naturally succeed to the business of the Executive committee. The legislative business would be better done, because the attention of the members would not be interrupted by the details of execution; and the executive business would be better done, because business of this nature is better adapted to small than great bodies. A monarchical head should confide the execution of it’s will to departments consisting each of a plurality of hands, who would warp that will as much as possible towards wisdom and moderation, the two qualities it generally wants. But a republican head founding it’s decree originally in these two qualities should commit them to a single hand for execution, giving them thereby a promptitude which republican proceedings generally want. Congress could not indeed confide their executive business to a smaller number than a committee consisting of a member from each state. This is necessary to ensure the confidence of the Union. But it would be gaining a great deal to reduce the executive head to thirteen, and to debarrass themselves of those details. This however has as yet been the subject of private conversations only.
3. Calculating the federal debts by the interest they pay, their principal would be much more than is stated under the 3d. of the former queries. The reason for this is that there is a part of the money put into the loan office which was borrowed under a special contract that whatever depreciation might take place on the principal,  the interest should be paid in hard money on the nominal amount, Congress only reserving to itself the right, whenever they should pay off the principal, to pay it according to it’s true value, without regard to it’s nominal one. The amount of this part of the debt is 3,459,200 dollars. From the best documents in my possession I estimate the capital of the federal debt as follows.


Foreign debt.
Dollars


 Spanish loan
174,000



    
         Farmers general of France
              345,710₶.5
        
         Individuals in France
        
        
        
             Crown of France, in it’s own right
            24,000,000₶
        
        
             To Holland, guarantied by France
            10,000,000
        
        
    

156,798


250,000


4,444,444


1,851,851


 Dutch loan of 5 million of florins
2,020,202


 Dutch loan of 2 million of florins
808,080



9,705,375


Domestic debt as stated in Apr. 1783, since which there is no better state.



 Loan office debt
11,463,802


 Credits in the treasury books
638,042


 Army debt
5,635,618


 Unliquidated debt estimated at
8,000,000


 Commutation to the army
5,000,000


 Bounty due to Privates
500,000


 Deficiencies of this estimate supposed
2,000,000



33,237,462


Whole debt foreign and domestic
42,942,837


    The result as to the foreign debt is considerably more than in the estimate I made before. That was taken on the state of the Dutch loans as known to Congress in 1784. The new estimate of 1785 however (lately come to hand) shews those loans to be completed up to 7. millions of florins, which is much more than their amount in the preceding statements. The domestic debt too is made somewhat higher than in the preceding answer to the 3d query. I had in that taken the statement of 1783. for my basis, and had endeavored to correct that by the subsequent liquidations of 1784. and 1785. On considering more maturely those means of correction, I apprehend they will be more likely to lead to error; and that, upon the whole, the statement of 1783. is the surest we can have recourse to. I have therefore adopted it literally.

4. A succinct account of Paper money.
Previous to the late revolution, most of the states were in the habit, whenever they had occasion for more money than could be raised immediately by taxes, to issue paper notes or bills, in the name of the state, wherein they promised to pay to the bearer the sum named in the note or bill. In some of the states no time of paiment was fixed, nor tax laid to enable paiment. In these the bills depreciated, but others of the states named in the bill the day when it should be paid, laid taxes to bring in money enough for that purpose, and paid the bills punctually on or before the day named. In these states, paper money was in as high estimation as gold and silver. On the commencement of the late revolution, Congress had no money. The external commerce of the states being suppressed, the farmer could not sell his produce, and of course could not pay a tax. Congress had no resource then but in paper money. Not being able to lay a tax for it’s redemption they could only promise that taxes should be laid for that purpose so as to redeem the bills by a certain day. They did not foresee the long continuance of the war, the almost total suppression of their exports, and other events which rendered the performance of their engagement impossible. The paper money continued for a twelvemonth equal to gold and silver. But the quantities which they were obliged to emit for the purposes of the war exceeded what had been the usual quantity of the circulating medium. It began therefore to become cheaper, or as we expressed it, it depreciated as gold and silver would have done, had they been thrown into circulation in equal quantities. But not having, like them, an intrinsic value, it’s depreciation was more rapid and greater than could ever have happened with them. In two years it had fallen to two dollars of paper for one of silver. In three years to 4. for 1., in 9. months more it fell to 10. for 1. and in the six months following, that is to say, by Sep. 1779. it had fallen to 20. for 1. Congress, alarmed at the consequences which were to be apprehended should they lose this resource altogether, thought it necessary to make a vigorous effort to stop it’s further depreciation. They therefore determined in the first place that their emissions should not exceed 200. millions of dollars, to which term they were then nearly arrived, and tho’ they knew that 20 dollars of what they were then issuing would buy no more for their army than one silver dollar would buy, yet they thought it would be worth while to submit to the sacrifice of 19. out of 20. dollars, if they could thereby stop further depreciation. They therefore published an address to their constituents in which they renewed their original  declarations that this paper money should be redeemed at dollar for dollar, they proved the ability of the states to do this, and that their liberty would be cheaply bought at that price. The declaration was ineffectual. No man received the money at a better rate; on the contrary in six months more, that is by March 1780, it was fallen to 40. for 1. Congress then tried an experiment of a different kind. Considering their former offers to redeem this money at par, as relinquished by the general refusal to take it but in progressive depreciation, they required the whole to be brought in, declared it should be redeemed at it’s present value of 40 for 1. and that they would give to the holders new bills reduced in their denomination to the sum of gold or silver which was actually to be paid for them. This would reduce the nominal sum of the mass in circulation to the present worth of that mass, which was 5 millions, a sum not too great for the circulation of the states, and which they therefore hoped would not depreciate further, as they continued firm in their purpose of emitting no more. This effort was as unavailing as the former. Very little of the money was brought in. It continued to circulate and to depreciate till the end of 1780., when it had fallen to 75. for one, and the money circulated from the French army being by that time sensible in all the states North of the Potowmac, the paper ceased it’s circulation altogether, in those states. In Virginia and N. Carolina it continued a year longer, within which time it fell to 1000 for 1. and then expired, as it had done in the other states, without a single groan. Not a murmur was heard on this occasion among the people. On the contrary universal congratulations took place on their seeing this gigantic mass, whose dissolution had threatened convulsions which should shake their infant confederacy to it’s center, quietly interred in it’s grave. Foreigners indeed who do not, like the natives, feel indulgence for it’s memory, as of a being which has vindicated their liberties and fallen in the moment of victory, have been loud and still are loud. A few of them have reason. But the most noisy are not the best of them. They are persons who have become bankrupt by unskilful attempts at commerce with America. That they may have some pretext to offer to their creditors, they have bought up great masses of this dead money in America, where it is to be had at 5000 for 1. and they shew the certificates of their paper possessions as if it had all died in their hands, and had been the cause of their bankruptcy. Justice will be done to all, by paying to all persons what this money actually cost them, with an interest of 6. per cent from the time they received it. If difficulties present themselves in the ascertaining  the epoch of the receipt, it has been thought better that the state should lose by admitting easy proofs, than that individuals and especially foreigners should, by being held to such as would be difficult, perhaps impossible.
5. Virginia certainly owed two millions sterling to Great Britain at the conclusion of the war. Some have conjectured the debt as high as three millions. I think that state owed near as much as all the rest put together. This is to be ascribed to peculiarities in the tobacco trade. The advantages made by the British merchants on the tobaccoes consigned to them were so enormous that they spared no means of increasing those consignments. A powerful engine for this purpose was the giving good prices and credit to the planter, till they got him more immersed in debt than he could pay without selling his lands or slaves. They then reduced the prices given for his tobacco so that let his shipments be ever so great, and his demand of necessaries ever so œconomical, they never permitted him to clear off his debt. These debts had become hereditary from father to son for many generations, so that the planters were a species of property annexed to certain mercantile houses in London.
6. The members of Congress are differently paid by different states. Some are on fixed allowances, from 4. to 8. dollars a day. Others have their expences paid and a surplus for their time. This surplus is of two, three, or four dollars a day.
7. I do not believe there has ever been a moment when a single whig in any one state would not have shuddered at the very idea of a separation of their state from the Confederacy. The tories would at all times have been glad to see the Confederacy dissolved even by particles at a time, in hopes of their attaching themselves again to Great Britain.
8. The 11th. article of Confederation admits Canada to accede to the Confederation at it’s own will; but adds that ‘no other colony shall be admitted to the same, unless such admission be agreed to by nine states.’ When the plan of April 1784 for establishing new states was on the carpet, the committee who framed the report of that plan, had inserted this clause ‘provided new states agree to such admission, according to the reservation of the 11th of the articles of Confederation.’ It was objected 1. that the words of the confederation ‘no other colony’ could refer only to the residuary possessions of Gr. Britain, as the two Floridas, Nova Scotia &c. not being already parts of the Union; that the law for ‘admitting’ a new member into the Union could not be applied to a territory which was already in the union, by making part of a state which was a  member of it. 2. that it would be improper to allow ‘nine’ states to receive a new member, because the same reason which rendered that number proper now would render a greater one proper when the number composing the Union should be increased. They therefore struck out this paragraph, and inserted a proviso that ‘the consent of so many states in Congress shall be first obtained as may at the time be competent,’ thus leaving the question whether the 11th. article applies to the admission of new states to be decided when that admission shall be asked. See the Journ. of Congress of Apr. 20. 1784. Another doubt was started in this debate, viz. whether the agreement of the nine states required by the Confederation was to be made by their legislatures or by their delegates in Congress? The expression adopted viz. ‘so many states in Congress is first obtained’ shew what was their sense of this matter. If it be agreed that the 11th. article of the Confederation is not to be applied to the admission of these new states, then it is contended that their admission comes within the 13th. article, which forbids ‘any alteration unless agreed to in a Congress of the U.S. and afterwards confirmed by the legislatures of every state.’ The independance of the new states of Kentucké and Frankland will soon bring on the ultimate decision of all these questions.
9. Particular instances whereby the General assembly of Virginia have shewn that they consider the ordinance called their Constitution as every other ordinance or act of the legislature, subject to be altered by the legislature for the time being. The Convention which formed that Constitution declared themselves to be the house of delegates during the term for which they were originally elected, and, in the autumn of the year, met the Senate elected under the new constitution, and did legislative business with them. At this time there were malefactors in the public jail and there was as yet no court established for their trial. They passed a law appointing certain members by name, who were then members of the Executive council to be a court for the trial of these malefactors, tho’ the constitution had said, in it’s first clause, that ‘no person should exercise the powers of more than one of the three departments, legislative, executive and judiciary, at the same time.’ This proves that the very men who had made that constitution understood that it would be alterable by the General assembly. This court was only for that occasion. When the next general assembly met after the election of the ensuing year, there was a new set of malefactors in the jail, and no court to try them. This assembly passed a similar law to the former, appointing certain members  of the Executive council to be an occasional court for this particular case. Not having the journals of assembly by me, I am unable to say whether this measure was repeated afterwards. However they are instances of executive and judiciary powers exercised by the same persons under the authority of a law made in contradiction to the Constitution. 2. There was a process depending in the ordinary courts of justice between two individuals of the name of Robinson and Fauntleroy, who were relations, of different descriptions, to one Robinson a British subject lately dead. Each party claimed a right to inherit the lands of the decedent according to the laws. Their right would by the constitution have been decided by the judiciary courts; and it was actually depending before them. One of the parties petitioned the assembly (I think it was in the year 1782) who passed a law deciding the right in his favor. In the following year, a Frenchman, master of a vessel, entered into port without complying with the laws established in such cases, whereby he incurred the forfeitures of the law to any person who would sue for them. An individual instituted a legal process to recover these forfeitures, according to the law of the land. The Frenchman petitioned the assembly, who passed a law deciding the question of forfeiture in his favor. These acts are occasional repeals of that part of the constitution which forbids the same persons to exercise legislative and judiciary powers at the same time. 3. The assembly is in the habitual exercise of directing during their sessions the Executive what to do. There are few pages of their journals which do not furnish proofs of this, and consequently instances of the legislative and executive powers exercised by the same persons at the same time. These things prove that it has been the uninterrupted opinion of every assembly, from that which passed the ordinance called the Constitution, down to the present day, that their acts may controul that Ordinance, and of course that the state of Virginia has no fixed Constitution at all.
